294 S.W.3d 140 (2009)
Deborah BLAISDELL, Petitioner/Respondent,
v.
Richard BLAISDELL, Respondent/Appellant.
No. ED 91942.
Missouri Court of Appeals, Eastern District, Division Two.
October 13, 2009.
Nathan S. Cohen, Clayton, MO, for Petitioner/Respondent.
James M. Martin, St. Louis, MO, for Respondent/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard Blaisdell appeals from the trial court's judgment denying his Motion to Modify the Modified Decree of Dissolution (Motion to Modify) seeking to terminate his maintenance and life insurance obligations to Deborah Blaisdell. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Haynes v. Almuttar, 25 S.W.3d 667, 671 (Mo.App. W.D. 2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).